Citation Nr: 1141529	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to June 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cheyenne, Wyoming VARO.  In July 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.


FINDING OF FACT

The Veteran was awarded a Combat Action Ribbon; he has a confirmed diagnosis of PTSD; his PTSD symptoms have been related to his combat service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  




Legal Criteria, Factual Background, and Analysis

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In July 2011, the Veteran submitted (with a waiver of RO consideration) documentation verifying that he was awarded a Combat Action Ribbon for service in Somalia.  Consequently, it is not in dispute that he was exposed to a stressor event in service, and he is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

On October 2006 VA mental health consult, the Veteran reported that he served in Somalia and was subjected to incoming small arms and mortar fire.  He reported nightmares, fits of unexplained rage, flashbacks, isolative behaviors, and sleep disturbances consistent with a PTSD pattern and social/interpersonal difficulties.  The counseling therapist opined that a PTSD diagnosis was well warranted.

On February 2007 VA treatment, the diagnosis was PTSD secondary to military service in Somalia.

A December 2008 private treatment summary report notes the Veteran was treated for PTSD in five sessions earlier that year.  He described his experiences serving in Somalia and his subsequent symptoms of irritability, hypervigilance, startling easily, extreme emotions, anxiety, and feeling disconnected from others.  The diagnosis was chronic PTSD.
 
The Veteran therefore has verified combat service, a confirmed diagnosis of PTSD, and medical evidence of a link between his diagnosis of PTSD and his combat service.  All requirements for establishing service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


